Case 18-05086-5-DMW   Doc 1 Filed 10/17/18 Entered 10/17/18 15:16:45   Page 1 of 8
Case
Case 18-05086-5-DMW
     18-05086-5-DMW   Doc
                      Doc 1
                          1 Filed
                            Filed 10/17/18
                                  10/17/18 Entered
                                           Entered 10/17/18
                                                   10/17/18 15:16:45
                                                            15:16:45   Page
                                                                       Page 2
                                                                            2 of
                                                                              of 8
                                                                                 8
Case
Case 18-05086-5-DMW
     18-05086-5-DMW   Doc
                      Doc 1
                          1 Filed
                            Filed 10/17/18
                                  10/17/18 Entered
                                           Entered 10/17/18
                                                   10/17/18 15:16:45
                                                            15:16:45   Page
                                                                       Page 3
                                                                            3 of
                                                                              of 8
                                                                                 8
Case
Case 18-05086-5-DMW
     18-05086-5-DMW   Doc
                      Doc 1
                          1 Filed
                            Filed 10/17/18
                                  10/17/18 Entered
                                           Entered 10/17/18
                                                   10/17/18 15:16:45
                                                            15:16:45   Page
                                                                       Page 4
                                                                            4 of
                                                                              of 8
                                                                                 8
Case
Case 18-05086-5-DMW
     18-05086-5-DMW   Doc
                      Doc 1
                          1 Filed
                            Filed 10/17/18
                                  10/17/18 Entered
                                           Entered 10/17/18
                                                   10/17/18 15:16:45
                                                            15:16:45   Page
                                                                       Page 5
                                                                            5 of
                                                                              of 8
                                                                                 8
Case
Case 18-05086-5-DMW
     18-05086-5-DMW   Doc
                      Doc 1
                          1 Filed
                            Filed 10/17/18
                                  10/17/18 Entered
                                           Entered 10/17/18
                                                   10/17/18 15:16:45
                                                            15:16:45   Page
                                                                       Page 6
                                                                            6 of
                                                                              of 8
                                                                                 8
Case
Case 18-05086-5-DMW
     18-05086-5-DMW   Doc
                      Doc 1
                          1 Filed
                            Filed 10/17/18
                                  10/17/18 Entered
                                           Entered 10/17/18
                                                   10/17/18 15:16:45
                                                            15:16:45   Page
                                                                       Page 7
                                                                            7 of
                                                                              of 8
                                                                                 8
Case
Case 18-05086-5-DMW
     18-05086-5-DMW   Doc
                      Doc 1
                          1 Filed
                            Filed 10/17/18
                                  10/17/18 Entered
                                           Entered 10/17/18
                                                   10/17/18 15:16:45
                                                            15:16:45   Page
                                                                       Page 8
                                                                            8 of
                                                                              of 8
                                                                                 8
